Title: To James Madison from William Eaton, 17 November 1801 (Abstract)
From: Eaton, William
To: Madison, James


17 November 1801, Tunis. Reports that the Philadelphia left Tunis for Gibraltar on 4 Oct., since when he has heard nothing of the squadron. Notes that the George Washington and the Peace and Plenty arrived in Algiers on 5 Oct. and “have been some days expected here; but the winds have been contrary.” Encloses copy of letter from Nissen [not found]. Seeks official decision on whether he may accept the “token of satisfaction” from the king of Denmark, referred to in second enclosure, in view of constitutional prohibitions. Encloses copy of the answer he sent to the board in the meantime.
 

   RC and enclosures (DNA: RG 59, CD, Tunis, vol. 2, pt. 1); letterbook copy and copies of enclosures (CSmH). RC 1 p. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 1:621–22. Enclosures are copies of a letter of commendation from the Danish “Board of the affairs relating to the States on the Coast of Barbary,” 11 July 1801 (3 pp.), transmitting a present of a gold box engraved with the Danish king’s initials, and Eaton’s 17 Nov. reply (3 pp.).


   A full transcription of this document has been added to the digital edition.
